JENKINS, Circuit Judge.
I concur in the result reached, but upon the ground that under the circumstances no fault is cast upon the City of Naples. The harbor above the bridge was closed to her by reason of the congestion of shipping there. She was, therefore, compelled to seek-such shelter as was afforded by the Lighthouse slip. The testimony declares that she used all proper and necessai'y appliances for secure mooring both before and during the storm. Indeed, it cannot be justly said that any proper effort was wanting to secure her in her position during the prevalence of the gale. If fault there was, it arose from taking a position outside the Lyon; but that would seem to have been a necessity of the situation. _ It does not satisfactorily appear that she could have done otherwise.
I have doubted whether the City of Naples was not in fault for failure to ship her tiller, and start her engines after her rudder chains broke, and thereby keep her stern away from the Sheboygan. The evidence upon this point is quite meager and unsatisfactory, and but little stress seems to have been placed upon it. At the time of the breaking of the rudder chains the stern of the City of Naples was but 20 or 30 feet away from the Sheboygan, and, in a gale of wind of 72 miles an hour driving her stern directly towards the Sheboygan, it may be doubted if the maneuver of shipping her tiller, starting her engines and obtaining sufficient headway to prevent the collision, could have been successfully adopted. At all events, the evidence upon that subject is too inconclusive to warrant a finding of fault. As I read the testimony, there was nothing, other than the prevalance' of the gale, to indicate to the master of the Sheboygan, when she moved into the slip and moored at the dock opposite to the City of Naples, that the latter was either insecurely moored, or was liable to part her lines. I therefore reserve my judgment whether the ruling in the case of The Vivid, referred to in the opinion of the court, is applicable here. I do not know that the doctrine of “foul berth” has been applied to vessels moored to a dock.